DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
A Replacement Sheet (1) for Figs. 3 and 4 was received on September 23, 2022.  These drawings are acceptable and will be entered.
Specification
The Amendment to the Specification is acceptable and will be entered.
Response to Arguments
Applicant’s arguments, see pages 12-17, filed September 23, 2022, with respect to Claims 1-16 have been fully considered and are persuasive.  The 35 USC 101 rejection of Claims 1-16 has been withdrawn.   However, in view of the Claim Amendments, a new 35 USC 112(b) rejection is presented below. 
Applicant’s arguments, see pages 17-18, filed September 23, 2022, with respect to Claims 1-16 have been fully considered and are persuasive.  The 35 USC 103 rejection of Claims 1-16 has been withdrawn.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 9, and 17 are each independent claims that are directed to two different concepts used to determine the longer or shorter edges  of an item of laundry:  
Recording and analyzing images of the respective edge areas or lengths to determine the respective lengths of the respective edge areas extending from the second corner, as recited in steps (b) and (c) of Claims 1 and 9; and
Recording and analyzing respective edge areas and comparing the respective angles between respective edge areas extending from the second corner relative to an imaginary horizontal or vertical reference line, as recited in steps (b) and (c) of Claims 2 and 17.
Claim 1 is directed to a method for determining a longer or shorter edge of an item of laundry “for use in increasing the through-put of the item of laundry (10) through a laundry treatment apparatus”.   Claim 1 includes the following generalized steps of: (a) hanging the laundry; (b) recording images; (c) analyzing the images and determining respective lengths (concept (i) above); (d) determining the longer edge or the shorter edge of the item of laundry; and (e ) supplying the item of laundry to the laundry treatment apparatus in a targeted way. 
Claim 9 is also a method for determining a longer or shorter edge of an item of laundry, however, Claim 9 recites that the method is “for use in feeding the item of laundry to a laundry treatment apparatus”.  Claim 9 includes the following generalized steps of:  (a) hanging the laundry; (b) recording images; (c) determining respective lengths (concept (i) above; (d) determining the longer edge or the shorter edge of the item of laundry; and (e ) supplying the item of laundry to the laundry treatment apparatus in a targeted way. 
A chart that compares Claims 1 and 9 follows this Office Action.  In reviewing this chart, it appears that the only significant difference between Claims 1 and 9 are  the “use” statements in each claim’s preamble. While there are other minor differences in the order of words in the limitations directed to concept (i) described above, these differences do not appear to affect how the laundry item is transferred to the laundry treatment apparatus.  Moreover, while Claim 9 omits the action of “analyzing the images”, this action is inherent if order to “determine” the respective lengths.   
Given that Claims 1 and 9 essentially contain the same steps, it is unclear as to how the different “use” statements are achieved.  In other words, what action in Claim 1 is used for “increasing the “through-put of the item of laundry through a laundry treatment apparatus”?  Claim 9 recites that these same actions are used to “feed the item of laundry to a laundry treatment” and both Claims 1 and 9 recite that the final disposition of the laundry item is for it to be deposited to the laundry treatment apparatus (as shown by the italicized words.)   As such, if the preamble of Claim 1 is meant to distinguish it from Claim 9, there must be some step that achieves the “increased through-put” goal.  Otherwise, it is unclear as to how the scope of Claim 1 differs from Claim 9, and therefore Claim 1 is indefinite.   
Claims 2 and 17, although directed to concept (ii) described above, share the situation where the only meaningful difference between these two claims is in the different “uses” recited in each claim’s preamble, (i.e., Claim 2 is “for use in increasing the through-put of the item of laundry (10) through a laundry treatment apparatus”, while Claim 17 is “for use in feeding the item of laundry to a laundry treatment apparatus”.)  A chart that compares Claims 2 and 17 follows this Office Action.  In reviewing this chart, Claims 2 and 17 essentially share the same steps, with only minor differences directed to the order of words in the limitations directed to concept (ii) described above.  If the preamble of Claim 2 is meant to distinguish it from Claim 17, there must be some step that achieves the “increased through-put” goal.  Otherwise, it is unclear as to how the scope of Claim 2 differs from Claim 17, and therefore Claim 2 is indefinite.  
Allowable Subject Matter
8.	Claims 9 and 17 allowed.
9. 	Claims 1-6 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652       

Claim 1:  A method for determining a longer edge (14) and/or a shorter edge (15) of an item of laundry (10) having a first corner (23), a second corner (25), and respective edge areas (26, 27) extending from the second corner (25), 

the method for use in increasing the through-put of the item of laundry (10) through a laundry treatment apparatus, the method comprising the steps of:
 Claim 9: A method for determining a longer edge (14) and/or a shorter edge (15) of an item of laundry (10) having a first corner (23), a second corner (25), and respective edge areas (26, 27) extending from the second corner (25),

the method for use in feeding the item of laundry (10) to a laundry treatment apparatus, the method comprising:
a) hanging the item of laundry (10) in a manner whereby the second corner (25) extends freely downward and the respective edge areas (26, 27) extend from the second corner (25);
a) hanging the item of laundry (10) in a manner whereby the second corner (25) extends freely downward and the respective edge areas (26, 27) extend from the second corner (25); 
b) recording images of the respective edge areas (26, 27) or respective lengths (39, 40) of the respective edge areas (26, 27) by at least one image-providing device;
b) recording images of the respective edge areas (26, 27) or respective lengths (39, 40) of the respective edge areas (26, 27) by at least one image-providing device
c) analyzing the images and 
determining respective lengths (39, 40) of the respective edge areas (26, 27) extending from the second corner (25) by image analysis;
c) 
determining the respective lengths (39, 40) of the respective edge areas (26, 27) extending from the second corner (25) by image analysis; 

d) determining the longer edge (14) and/or the shorter edge (15) of the item of laundry (10) from the respective lengths (39, 40) of the respective edge areas (26, 27) extending from the second corner (25)

wherein the longer edge (14) belongs to a longer of the respective edge areas (26) and the shorter edge (15) belongs to the shorter of the respective edge areas (27); and
d) determining that a longer of the respective edge areas (26) belongs to the longer edge (14) and a shorter of the respective edge areas (27) belongs to the shorter edge (15) of the item of laundry (10); and
 


e) supplying the item of laundry (10) to the laundry treatment apparatus in a targeted way  with one of the longer edge (14) or the shorter edge (15) as determined in step d) extending transversely to a feed direction (13) to the laundry treatment apparatus for further treatment of the item of laundry (10). 
e) supplying the item of laundry (10) to the laundry treatment apparatus in a targeted way for further treatment of the item of laundry (10), with one of the longer edge (14) or the shorter edge (15) extending transversely to a feed direction (13) to the laundry treatment apparatus.


                                                                                                                                                                                                 




Claim 2:  A method for determining a longer edge (14) and/or a shorter edge (15) of an item of laundry (10) having a first corner (23), a second corner (25), and respective edge areas (26, 27) extending from the second corner (25), 

the method for use in increasing the through-put of the item of laundry (10) through a laundry treatment apparatus, the method comprising the steps of:
 Claim 17: A method for determining a longer edge (14) and/or a shorter edge (15) of an item of laundry (10) having a first corner (23), a second corner (25), and respective edge areas (26, 27) extending from the second corner (25),

the method for use in feeding the item of laundry (10) to a laundry treatment apparatus, the method comprising:
a) hanging the item of laundry (10) in a manner whereby the second corner (25) extends freely downward and the respective edge areas (26, 27) extend from the second corner (25);
a) hanging the item of laundry (10) in a manner whereby the second corner (25) extends freely downward and the respective edge areas (26, 27) extend from the second corner (25); 
b) recording images of the respective edge areas (26, 27) by at least one image-providing device;
b) recording images of the respective edge areas (26, 27) by at least one image-providing device;
c) analyzing the images and comparison of the respective angles (36A, 37A; 36B, 37B) between the respective edge areas (26, 27) extending from the second corner (25) relative to at least one imaginary vertical reference line (38) or horizontal reference line (35) through a corner point (28) of the second corner (25);
c) analyzing the images and comparison of the respective angles (36A, 37A; 36B, 37B) of between the respective edge areas (26, 27) extending from the second corner (25) relative to at least one imaginary vertical reference line (38) or horizontal reference line (35) through a corner point (28) of the second corner (25);
d) determining the longer edge (14) and/or the shorter edge (15) of the item of laundry (10) by image analysis of the respective angles (36A, 37A; 36B, 37B) between the respective edge areas (26, 27) extending from the second corner (25)and a vertical reference line (38) 

the longer edge (14) is a respective one of the edge areas (26) that extends at a smaller angle (36B) of the respective angles (36B, 37B) and the shorter edge (15) is a respective one of the edge areas (27) that extends at a larger angle (37B) to of the respective angles (36B, 37B), 


or relative to a horizontal reference line (35) the longer edge (14) is a respective one of the edge areas (26) that extends at a larger angle (36A) of the respective angles (36A, 37A) and the shorter edge (15) is a respective one of the edge areas (27) that extends at a smaller angle (37A) to of the respective angles (36A, 37A); and
d) determining the longer edge (14) of the item of laundry (10) and/or the shorter edge (15) of the item of laundry (10) by image analysis of the respective angles (36A, 37A; 36B, 37B) between the respective edge areas (26, 27) extending from the second corner (25), 

wherein relative to a vertical reference line (38) the longer edge (14) is a respective one of the edge areas (26) that extends at a smaller angle (36B) of the respective angles (36B, 37B) and the shorter edge (15) is a respective one of the edge areas (27) that extends at a larger angle (37B) to of the respective angles (36B, 37B), 

or relative to a horizontal reference line (35) the longer edge (14) is a respective one of the edge areas (26) that extends at a larger angle (36A) of the respective angles (36A, 37A) and the shorter edge (15) is a respective one of the edge areas (27) that extends at a smaller angle (37A) to of the respective angles (36A, 37A); and

e) supplying the item of laundry (10) to the laundry treatment apparatus in a targeted way for further treatment of the item of laundry (10), with one of the longer edge (14) or the shorter edge (15) extending transversely to a feed direction (13) to the laundry treatment apparatus.
e) supplying the item of laundry (10) to the laundry treatment apparatus in a targeted way for further treatment of the item of laundry (10), with one of the longer edge (14) or the shorter edge (15) extending transversely to a feed direction (13) to the laundry treatment apparatus.